Title: From James Madison to Robert Mackay, 20 February 1821
From: Madison, James
To: Mackay, Robert


                
                    Dr. Sir
                    Feby. 20. 1821
                
                I duly recd. yours of  . The Mill saw was safely brought by the Waggoner. I am sorry to observe that it was not only without the usual holes for fixing it in the wooden frame; but had a flaw inward from the teeth near the middle of the saw, visible at the slightest glance. This defect is particularly unfortunate, as it requires a slackness in working the Saw, that loses both time & water, the latter a very scarce article. If it will be taken back; I request the favor of you, to send me another and a better, by the first oppy. you can confide in. Before I was informed of the defect in the Saw, orders had been given for punching the necessary holes. These however are now an advantage to it. Be so obliging as to forward the inclosed as soon as may be to Liverpool.
            